 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 1 of 11 Page ID #:285




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                    ) Case No. ED CV 18-834-DMG (PLAx)
11   SAMUEL LOVE,                   )
                                    ) ORDER RE PLAINTIFF’S MOTION
12                     Plaintiff,   ) FOR SUMMARY JUDGMENT [23]
                                    )
13                 v.               )
                                    )
14   TIRUPATI INVESTOR ENTERPRISES, )
                                    )
15   INC., et al.,                  )
                                    )
16                     Defendants.  )
17
18
19         This matter is before the Court on a Motion for Summary Judgment filed by Plaintiff
20   Samuel Love against Defendant Tirupati Investor Enterprises, Inc. (“MSJ”). [Doc. # 23.]
21   The Court finds this matter appropriate for decision without oral argument. Fed. R. Civ.
22   P. 78(b); C.D. Cal. L.R. 7-15. For the reasons set forth below, the Court GRANTS IN
23   PART and DENIES IN PART Plaintiff’s MSJ.
24                                               I.
25                             PROCEDURAL BACKGROUND
26         On April 21, 2018, Plaintiff Samuel Love filed a Complaint against Defendant
27   Tirupati Investor Enterprises, Inc., alleging violations of the Americans with Disabilities
28   Act (“ADA”) and the Unruh Civil Rights Act. [Doc. # 1.] On May 11, 2018, Defendant



                                                 -1-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 2 of 11 Page ID #:286




1    filed an Answer. [Doc. # 10.] On May 2, 2019, Plaintiff filed the instant MSJ.1 [Doc. #
2    23.] The MSJ has since been fully briefed. [Doc. ## 30, 31.]
3                                                          II.
4                                         FACTUAL BACKGROUND2
5            Plaintiff is a paraplegic who cannot walk and must use a wheelchair for mobility.
6    See DSGD at ¶ 1 [Doc. # 29]. The Sands Motel is located at or about 10625 Magnolia
7    Avenue in Riverside, California. Id. at ¶ 2. In March 2018 and to the present, Defendant
8    owned and operated the Sands Motel. See id. at ¶¶ 3–4.
9            Plaintiff attests that on March 5, 2018, he traveled to the Sands Motel to check the
10   lodging rates and stay there for the night. See Love Decl. at ¶ 3 [Doc. # 23-4]. He declares
11   that as he drove into the parking lot of the Sands Motel, he discovered that the property
12   had two spaces that were marked as reserved for persons with disabilities. See id. at ¶ 4.
13   Plaintiff claims that the access aisle for these two spaces was narrow, and that neither of
14   the spaces were marked as “van accessible.”3 See id. at ¶ 5. He further claims that the
15   parking stalls and the access aisle for the parking spaces were not level and had noticeable
16   slopes. See id. at ¶ 6. Plaintiff attests that because these conditions precluded him from
17   safely parking and disembarking from his vehicle, Plaintiff was deterred from patronizing
18           1
                 Plaintiff’s counsel violated Local Rule 7-20 by failing to lodge a proposed order with the MSJ.
19
             2
               Unless otherwise indicated, the facts recited in this section are uncontroverted. Furthermore,
20   insofar as a party fails to adequately respond to an assertion of fact in a separate statement, the Court
21   considers any such assertion to be uncontroverted for the purposes of the instant motion. See Fed. R. Civ.
     P. 56(e) (“If a party fails to properly support an assertion of fact or fails to properly address another party’s
22   assertion of fact as required by Rule 56(c), the court may: . . . consider the fact undisputed for purposes
     of the motion [or] . . . . issue any other appropriate order”). For instance, although Defendant purportedly
23   disputes Plaintiff’s assertions that he is a paraplegic, is unable to walk, and uses a wheelchair for mobility,
24   Defendant fails to cite any evidence to controvert those facts. See Def.’s Statement of Gen. Disputes
     (“DSGD”) at ¶ 1 [Doc. # 29]. Accordingly, the Court considers that fact to be uncontroverted for the
25   purposes of deciding the instant MSJ.
26           3
              Plaintiff does not argue that Defendant’s failure to mark either of these spaces as “van accessible”
27   constitutes an architectural barrier that gives rise to liability under the ADA and the Unruh Civil Rights
     Act. See Pl.’s Mem. of P. & A. at 10–12 (instead discussing the parking spaces’ other purported ADA
28   violations) [Doc. # 23-1].




                                                           -2-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 3 of 11 Page ID #:287




1    the property. See id. at ¶¶ 7–10. On the other hand, one of Defendant’s principals states
2    that the Sands Motel’s business records do not show that Plaintiff ever registered at the
3    Motel or had contacted the Motel for that purpose.4 See Tailor Decl. at ¶¶ 3–5 [Doc. # 28].
4           On April 18, 2018, Plaintiff’s investigator, Evens Louis, visited the Sands Motel.
5    See DSGD at ¶ 12 [Doc. # 29]. According to Louis, he observed that two parking spaces
6    at the property were marked and reserved for use by persons with disabilities, and that each
7    of them was 96 inches wide and had a shared access aisle that was 68 inches wide. See
8    Louis Decl. at ¶ 5 [Doc. # 23-5]. He attests that the parking spaces and the access aisle had
9    slopes with a gradient ranging from 3.3% to 3.5%. See id. at ¶ 6. Louis observed that the
10   transaction counter inside the Motel was 42 inches above the floor. See id. at ¶ 7.
11          Conversely, Tailor maintains that as of May 15, 2019, he “believe[s] [that] there is
12   enough space in the van accessible area for a wheelchair bound individual to exit and then
13   access the Motel’s rooms and the [front] desk area by way of the ramp.” See Tailor Decl.
14   at ¶¶ 9–10 [Doc. # 28]. He further claims that as of May 15, 2019, the Sands Motel has a
15   “special lowered transaction counter” that he “believe[s]” adequately accommodates
16   “disabled and wheelchair bound individuals” by “enabl[ing] them to register at the [front]
17   desk.” See id. at ¶¶ 14–15. Additionally, based on Tailor’s “experience in operating the
18   Sands Motel since 2003,” he “estimate[s]” that “it would cost approximately over
19   $50,000.00 to change the van accessible disabled parking space and ramp in the manner
20
21
22
23
24
25          4
               Tailor also states: “[A]s I understand it the Plaintiff in his declaration and in the Complaint has
     not described what time of the day or night he came onto the Motel [sic] or the type and description of the
26   vehicle he was in for me to be able to verify with the Motel’s employees working that day whether they
27   recall or recongnized [sic] the vehicle description.” See Tailor Decl. at ¶ 23 [Doc. # 28]. To the extent
     Defendant thinks that this raises a relevant defense, Defense Counsel could have conducted discovery on
28   these issues. His inexplicable failure to do so is not a basis for denying the instant MSJ.




                                                         -3-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 4 of 11 Page ID #:288




1    that Plaintiff is requesting.” See id. at ¶ 12. The Sands Motel is not generating sufficient
2    revenue at this time to cover that cost. See id. at ¶ 13.
3                                                 III.
4                                       LEGAL STANDARD
5          Summary judgment should be granted “if the movant shows that there is no genuine
6    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
7    Fed. R. Civ. P. 56(a); accord Wash. Mut. Inc. v. United States, 636 F.3d 1207, 1216 (9th
8    Cir. 2011). Material facts are those that may affect the outcome of the case. Nat’l Ass’n
9    of Optometrists & Opticians v. Harris, 682 F.3d 1144, 1147 (9th Cir. 2012) (citing
10   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is genuine “if the
11   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
12   Liberty Lobby, 477 U.S. at 248.
13         The moving party bears the initial burden of establishing the absence of a genuine
14   dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the
15   moving party has met its initial burden, Rule 56(c) requires the nonmoving party to “go
16   beyond the pleadings and by [his or] her own affidavits, or by the ‘depositions, answers to
17   interrogatories, and admissions on file,’ designate ‘specific facts showing that there is a
18   genuine issue for trial.’” Id. at 324 (quoting Fed. R. Civ. P. 56(c), (e)). “In judging
19   evidence at the summary judgment stage, the court does not make credibility
20   determinations or weigh conflicting evidence.” Soremekun v. Thrifty Payless, Inc., 509
21   F.3d 978, 984 (9th Cir. 2007). “Rather, it draws all inferences in the light most favorable
22   to the nonmoving party.” Id.
23                                                IV.
24                                          DISCUSSION
25         To prevail on a Title III ADA discrimination claim, a plaintiff must show: he or she
26   is disabled within the meaning of the ADA; the defendant owns, leases, or operates a place
27   of public accommodation; the existing facility at the defendant’s place of business or
28   property presents an architectural barrier; and the removal of the barrier is readily



                                                   -4-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 5 of 11 Page ID #:289




1    achievable. See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007–08 (C.D. Cal. 2014).
2    “The enforcement provisions of Title III provide only for injunctive relief. Damages are
3    not available to individuals.” Pickern v. Holiday Quality Foods, 293 F.3d 1133, 1136 (9th
4    Cir. 2002). Further, a violation of the ADA gives rise to a cause of action under the Unruh
5    Civil Rights Act. See Cal. Civ. Code § 51(f).
6          No genuine dispute of material fact exists regarding whether Plaintiff is disabled
7    within the meaning of the ADA, or whether, at all relevant times, Defendant owned and
8    operated a place of public accommodation. See DSGD at ¶¶ 1–4 [Doc. # 29]; see also 42
9    U.S.C. § 12181(7)(A)        (“The     following    private    entities   are   considered   public
10   accommodations for purposes of this subchapter, if the operations of such entities affect
11   commerce . . . an inn, hotel, motel, or other place of lodging . . . .”). The parties dispute
12   whether: (1) the Complaint sufficiently alleges that Plaintiff has standing to seek injunctive
13   relief under the ADA; (2) the Sands Motel had the architectural barriers in question on
14   March 5, 2018; (3) Plaintiff’s claims for injunctive relief are now moot; and (4) the removal
15   of the alleged architectural barriers from the parking lot is “readily achievable” within the
16   meaning of the ADA. See Opp’n at 2–3 [Doc. # 30];5 Reply at 3–11 [Doc. # 31].
17         To establish standing to seek injunctive relief under the ADA, a plaintiff “must
18   demonstrate that he has suffered an injury-in-fact, that the injury is traceable to the
19   [defendant’s] actions, . . . that the injury can be redressed by a favorable decision[,] . . . .
20   [and that there is] a ‘real and immediate threat of repeated injury’ in the future.” See
21   Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 946 (9th Cir. 2011) (en banc) (quoting
22   Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004)). An ADA
23   plaintiff suffers an injury-in-fact if he or she “encounters an accessibility barrier” that
24   “interfere[s] with the plaintiff’s ‘full and equal enjoyment’ of the facility.” See id. at 947
25   (quoting 42 U.S.C. § 12182(a)). Further, “an ADA plaintiff can show a likelihood of future
26
27
28         5
               All page references herein are to page numbers inserted by the CM/ECF system.




                                                       -5-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 6 of 11 Page ID #:290




1    injury . . . . when discriminatory architectural barriers deter him from returning to a
2    noncompliant accommodation.” See id. at 949.
3          Defendant argues that the Complaint “pleads that [Plaintiff] simply encountered an
4    ADA [barrier] but [does] not plead . . . causation[—]how the barrier caused his
5    particularized injury-in-fact, how [the barrier] related to [Plaintiff’s] disability and denied
6    him ‘full and equal access’ to the motel.” See Opp’n at 6 [Doc. # 30]. The Complaint
7    alleges the following facts, which show that the Sands Motel did not have a van-accessible
8    parking space when Plaintiff visited it in March 2018: the two parking spaces reserved for
9    persons with disabilities were 96 inches wide, they included an access aisle that was 68
10   inches wide, and they had slopes “greater than 2.1%.” See Compl. at ¶¶ 13–14, 16
11   [Doc. # 1]. The Complaint further avers that Plaintiff “uses a wheelchair for mobility[,]”
12   and that individuals in wheelchairs require van-accessible parking spaces in order to allow
13   them to transfer to and from their vehicles. See id. at ¶¶ 1, 40–43. Moreover, although the
14   Complaint does not allege that Plaintiff personally encountered the transaction counter that
15   was 42 inches above the ground, the pleading does indicate that the height of the counter
16   hinders wheelchair-bound persons from using it. See id. at ¶¶ 26–28. The Complaint
17   further contends that “Plaintiff plans to return and patronize the Motel but will be deterred
18   from visiting until [Defendant] remove[s] the barriers.” See id. at ¶ 29. Thus, the
19   Complaint not only alleges facts showing that Defendant’s failure to remove the parking
20   lot’s architectural barriers caused Plaintiff to suffer an injury-in-fact that could be remedied
21   via injunctive relief, but it also avers sufficient facts to confer standing on Plaintiff to seek
22   an injunction modifying the transaction counter. See Chapman, 631 F.3d at 950–51 (“We
23   have held that ‘[a]n ADA plaintiff who has Article III standing as a result of at least one
24   barrier at a place of public accommodation may, in one suit, permissibly challenge all
25   barriers in that public accommodation that are related to his or her specific disability.’”
26   (quoting Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047 (9th Cir. 2008))).
27         Next, there is no genuine dispute of material fact that Plaintiff experienced
28   architectural barriers in the parking lot when he visited the Sands Motel on March 5, 2018.



                                                   -6-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 7 of 11 Page ID #:291




1    On that date, he observed that the two parking spaces designated for persons with
2    disabilities were narrow and that their shared access aisle had noticeable slopes. See Love
3    Decl. at ¶¶ 4–6 [Doc. # 23-4]. Louis attests that when he visited the Sands Motel just over
4    a month later, he observed that the two parking spaces were 96 inches wide, they had a
5    shared access aisle that was 68 inches wide, and the access aisle had slopes with a gradient
6    ranging from 3.3% to 3.5%. See Louis Decl. at ¶¶ 5–6 [Doc. # 23-5]. These conditions
7    violate the ADA Accessibility Guidelines (“ADAAG”), and therefore constitute
8    architectural barriers for the purposes of the statute. See 2010 ADAAG at §§ 208.2.4 (at
9    least one in every six accessible spaces must be a van parking space), 502.2 (van parking
10   spaces shall be at least 132 inches wide), 502.3.1 (access aisles accompanying van parking
11   spaces shall be at least 60 inches wide), 502.4 (“Access aisles are required to be nearly
12   level in all directions to provide a surface for wheelchair transfer to and from vehicles.”);
13   1991 ADAAG at §§ 4.1.2(5)(b) (one in every eight accessible parking spaces must be a
14   van parking space, which shall have an access aisle that is at least 96 inches wide), 4.6.3
15   (“[P]arking spaces and access aisles shall be level with surface slopes not exceeding 1:50
16   (2%) in all directions.”); see also Chapman, 631 F.3d at 947 (“Because the ADAAG
17   establishes the technical standards required for ‘full and equal enjoyment,’ if a barrier
18   violating these standards relates to a plaintiff’s disability, it will impair the plaintiff’s full
19   and equal access, which constitutes ‘discrimination’ under the ADA.”). Louis also attests
20   that the transaction counter was 42 inches above the ground on April 18, 2018, see Louis
21   Decl. at ¶ 7 [Doc. # 23-5], which also constitutes an architectural barrier, see 2010 ADAAG
22   at §§ 904.4, 904.4.1 (providing that at least one sales counter shall not be more than 36
23   inches above the ground); 1991 ADAAG at § 7.2(1) (same).
24          Defendant complains that Plaintiff improperly “attempts” to establish the existence
25   of the parking lot’s architectural barriers “after the fact by way of his expert’s alleged visit
26   to the motel on April 18, 2018.” See Opp’n at 7 [Doc. # 30]. Nonetheless, the record
27   contains no evidence suggesting that the aforementioned ADAAG violations in the parking
28   lot somehow arose only after Plaintiff visited the property. Further, Tailor’s assertion that



                                                    -7-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 8 of 11 Page ID #:292




1    the Sands Motel has no record of Plaintiff registering at the Motel or contacting the Motel
2    for that purpose is unsurprising, given that Plaintiff claims he left the premises after he
3    realized that he could not safely park there. See Tailor Decl. at ¶¶ 4–5 [Doc. # 28]; Love
4    Decl. at ¶ 9 [Doc. # 23-4]. Therefore, there is no genuine dispute of material fact that
5    Plaintiff encountered the aforementioned access barriers in the parking lot, which affords
6    him standing to seek injunctive relief to remedy the noncompliant transaction counter. See
7    Chapman, 631 F.3d at 950–51.
8          Defendant further argues that “even if the alleged barriers once existed at the time
9    of plaintiff’s original visit, . . . they do not continue to exist for purposes of injunctive
10   relief.” See Opp’n at 7 [Doc. # 30]. “A request for prospective relief can be mooted by a
11   defendant’s voluntary discontinuance of challenged activities if the defendant meets the
12   ‘formidable burden’ of demonstrating that it is ‘absolutely clear the alleged wrongful
13   behavior could not reasonably be expected to recur.’” Lozano v. C.A. Martinez Fam. Ltd.
14   P’ship, 129 F. Supp. 3d 967, 970 (S.D. Cal. 2015) (quoting Friends of the Earth, Inc. v.
15   Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 190 (2000)) (emphasis added).            Tailor’s
16   declaration fails to satisfy this “formidable burden” because he does not attest that the
17   width of the designated parking spaces, the width of the access aisle, the gradient of the
18   access aisle, or the height of the transaction counter comport to the requirements of the
19   ADAAG (e.g., that there is a van parking space that is at least 132 inches wide). Rather,
20   he simply “believe[s]” that, as of May 15, 2019, a wheelchair-bound person would be able
21   to travel from the designated parking spaces to the front desk, and that he or she could
22
23
24
25
26
27
28



                                                 -8-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 9 of 11 Page ID #:293




1    register for a room at the “special transaction counter.” See Tailor Decl. at ¶¶ 9–11, 14–15
2    [Doc. # 28]. Therefore, Plaintiff’s ADA claims are not moot.6
3           Lastly, Title III of the ADA provides the following definition for the term “readily
4    achievable”:
5           [E]asily accomplishable and able to be carried out without much difficulty or
6           expense. In determining whether an action is readily achievable, factors to be
7           considered include—
8           (A) the nature and cost of the action needed under this chapter;
9           (B) the overall financial resources of the facility or facilities involved in the
10          action; the number of persons employed at such facility; the effect on expenses
11          and resources, or the impact otherwise of such action upon the operation of
12          the facility;
13          (C) the overall financial resources of the covered entity; the overall size of the
14          business of a covered entity with respect to the number of its employees; the
15          number, type, and location of its facilities; and
16          (D) the type of operation or operations of the covered entity, including the
17          composition, structure, and functions of the workforce of such entity; the
18          geographic separateness, administrative or fiscal relationship of the facility or
19          facilities in question to the covered entity.
20   42 U.S.C. § 12181(9).
21          Here, Tailor attests that, given his “experience in operating the Motel since 2003,”
22   he estimates “it would cost approximately over $50,000.00 to change the van accessible
23   disabled parking space and ramp in the manner that Plaintiff is requesting.” See Tailor
24
25          6
                 Similarly, the Court rejects Defendant’s argument that Tailor’s testimony gives rise to a triable
     issue of fact regarding whether the barriers in question ever existed on the property, given that Tailor does
26   not rebut the measurements included in Louis’ declaration. See Opp’n at 7–8 [Doc. # 30]; Liberty Lobby,
27   477 U.S. at 248 (“[S]ummary judgment will not lie if the dispute about a material fact is ‘genuine,’ that
     is, if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” (emphasis
28   added)).




                                                         -9-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 10 of 11 Page ID #:294




1    Decl. at ¶ 12 [Doc. # 28]. Tailor also asserts that the Motel does not generate sufficient
2    revenue to cover such a hefty expenditure. See id. at ¶ 13. While Plaintiff counters that
3    Tailor is “not an expert [on the] ADA or construction,” such deficiencies concern only the
4    weight of Tailor’s testimony, which is a matter committed solely to the trier of fact. See
5    Soremekun, 509 F.3d at 984. Furthermore, the Court rejects Plaintiff’s argument that
6    because Defendant apparently attempted to bring the designated accessible parking spaces
7    into compliance with the ADA, there is no genuine dispute that the removal of such barriers
8    is readily achievable. See Reply at 4 [Doc. # 31]; Soremekun, 509 F.3d at 984 (“[The court]
9    draws all inferences in the light most favorable to the nonmoving party.”). Thus, Defendant
10   has shown that whether the removal of the barriers in the parking lot is “readily achievable”
11   presents a triable issue of fact.
12          Conversely, the removal of the ADAAG violations arising from the transaction
13   counter is readily achievable because the Department of Justice’s regulations contemplate
14   remedial measures to accomplish that task and Defendant offers no evidence that those
15   measures are unduly burdensome. Cf. 28 C.F.R. § 36.304(b)(3)–(4) (“Examples of steps
16   to remove barriers include, but are not limited to, the following actions . . . [r]epositioning
17   shelves [and] [r]earranging tables, chairs, vending machines, display racks, and other
18   furniture”). Thus, there is no genuine dispute of material fact that the height of the
19   transaction counter amounts to an actionable ADA violation. See Moeller v. Taco Bell
20   Corp., 816 F. Supp. 2d 831, 847–48 (N.D. Cal. 2011) (“[T]he ‘[p]laintiff bears the initial
21   burden of production to present evidence that a suggested method of barrier removal is
22   readily achievable’ and . . . if plaintiff meets that burden, the burden shifts to the defendant,
23   who ‘bears the ultimate burden of persuasion regarding its affirmative defense that a
24   suggested method of barrier removal is not readily achievable.’” (quoting Colo. Cross
25   Disability Coal. v. Hermanson Family Ltd. P’ship, 264 F.3d 999, 1006 (10th Cir. 2001))).
26   //
27   //
28   //



                                                   -10-
 Case 5:18-cv-00834-DMG-PLA Document 32 Filed 06/06/19 Page 11 of 11 Page ID #:295




1                                                IV.
2                                         CONCLUSION
3          For the foregoing reasons, the Court GRANTS Plaintiff’s MSJ insofar as he seeks
4    summary judgment on his ADA and Unruh Civil Rights Act claims arising from the
5    transaction counter. Upon the entry of final judgment, the Court shall award Plaintiff (inter
6    alia) a $4,000 damages award for the non-compliant transaction counter under the Unruh
7    Civil Rights Act and an injunction requiring Defendant to cure the ADAAG violations
8    relating to the transaction counter. Pursuant to Federal Rule of Civil Procedure 56(g), the
9    Court also GRANTS summary adjudication as to the following issues: (1) Plaintiff is
10
     disabled within the meaning of the ADA; (2) at all relevant times, Defendant owned and
11
     operated the Sands Motel, which is a place of public accommodation; and (3) the two
12
     parking spaces designated for persons with disabilities at the Sands Motel are architectural
13
     barriers because they do not comply with the ADAAG. The Court DENIES the remainder
14
     of the motion. The only issue remaining for trial on August 27, 2019 is whether the
15
     removal of the aforementioned architectural barriers in the parking lot is “readily
16
17   achievable.”

18         The Court orders the parties to show cause why they should not be sanctioned for

19   their failure to comply with the Court’s order to participate in early mediation by
20   September 7, 2018 and to file a Joint Report re Results of Early Mediation by
21   September 14, 2018. See Scheduling and Case Management Order for Jury Trial and
22   Order/Referral to ADR [Doc. ## 16–17]. By 10 days after the date of this Order, the parties
23   shall file a Joint Response.
24         The Court VACATES the June 7, 2019 hearing.
25
     IT IS SO ORDERED.
26
     DATE: June 6, 2019                            ________________________________
27                                                 DOLLY M. GEE
28                                                 UNITED STATES DISTRICT JUDGE



                                                 -11-
